DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navneet et al. (“Nav”) (U.S. PG Publication No. 2019/0215464) in view of Marman et al. (“Marman”) (U.S. PG Publication No. 2012/0062732).

In regards to claim 1, Nav teaches a method for improving video chat experience, comprising: 
	providing, by a computing device, a video chat session (See ¶0002-0003 wherein a video conference may be created for a group of invited participants from endpoint devices) between a first user and a second user associated with a first user device and a third user associated with a second user device (See FIG. 2A in view of ¶0003 wherein, for example, a room video conference endpoint may have multiple users [FIG. 1C], and other may join the conference from personal endpoint devices such as laptops, mobile phones, etc.); 
	receiving, by a computing device and from the first user device, a first video stream of at least the first user and the second user captured by a camera associated with the first user device (See FIG. 1C and 2A), wherein the camera associated with the first user device captures image data of both the first user and the second user at the same time (See FIG. 11 wherein a first video stream is received from a first room video conference endpoint with at least a first face and a second face); 
	identifying, by the computing device and in the first video stream, a first object representing the first user and a second object representing the second user (See FIG. 11 wherein a first face of a first user is identified and a second face of a user is identified); 
	generating, by the computing device, a modified first video stream by altering image data to remove a portion of depicted visual content between the first object representing the first user and the second object representing the second user such that the first object is depicted adjacent to the second object (See FIG. 11 wherein a second video stream is created by including a cropped version of the first face without displaying the second face, as well as creating a third video stream of a cropped version of the second face without the first face); 
	receiving, by the computing device and from the second user device, a second video stream of the third user captured by a camera associated with the second user device (See ¶0039 wherein a video stream and audio stream captured at one or more remote endpoints may be captured); and 
	outputting, by the computing device and to the first and second user devices, the modified first video stream and the second video stream (See ¶0039 wherein a video stream and audio stream captured from the one or more endpoints remote from the room video conference endpoint may be displayed and operated at the room video conference endpoint, additionally ¶0045 also shows that one of the chosen streams may be displayed on the remote client device, as an example see FIG. 3C).
	Nav, however, fails to teach the modified first video stream and the second video stream such that the modified first video stream is displayed in a first video tile while the second video stream is displayed in a second video tile.
	In a similar endeavor Marman teaches the modified first video stream and the second video stream such that the modified first video stream is displayed in a first video tile while the second video stream is displayed in a second video tile (See ¶0068-0069 in view of FIG. 9).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Marman into Nav because it allows for the display and tracking of objects through video as groups, or even as separate windows [tiles] when objects diverge in path when displaying images from a scene as described in ¶0068.

In regards to claim 3, Nav teaches the method of claim 1, wherein the second user device comprises one of a smartphone, tablet, or computer (See ¶0003).

In regards to claim 4, Nav teaches the method of claim 1, wherein the identifying the first and second objects comprises: 
	receiving, by the computing device and from the first user device, an indication marking a perimeter of the first object and an indication marking a perimeter of the second object (See ¶0074-0077).

In regards to claim 5, Nav teaches the method of claim 4, further comprising: 
	receiving, by the computing device, from the first user device, and for each of the first user and the second user, selections for cropping the first video stream, zoom selections for the first and second objects, or selections to remove a fourth user depicted in the first video stream from the first video stream when generating the modified first video stream (See ¶0019 and 0050 wherein a user may be selected for cropping/viewing, this is taken in view of ¶0002-0003).

In regards to claim 6, Nav teaches the method of claim 1, wherein image data above and below the first and second objects is maintained in the modified first video stream (See FIG. 1C); and 
	wherein the generating the modified first video stream comprises altering the image data to remove a portion of the depicted visual content above and below the removed portion of the depicted visual content between the first and second objects (See FIG. 2C-2E, 3C, 4D, 4E and 6C-6E).

In regards to claim 7, Nav teaches the method of claim 1, further comprising: 
	identifying, by the computing device, which of the first user, the second user, and the third user is currently speaking in the video chat session (See, for example, ¶0072-0075 in view of FIG. 6C-6E); and 
	designating the identified user as a speaker in the video chat session by causing a video tile associated with the speaker to be enlarged (See, for example, ¶0072-0075 in view of FIG. 6C-6E).

In regards to claim 8, Nav teaches the method of claim 7, further comprising: 
	in response to designating the first user as the speaker, dividing the modified first video stream into a first part including the first object and a second part including the second object and causing a video tile associated with the first part of the modified first video stream to be enlarged while causing a video tile associated with the second part of the modified first video stream to be maintained or reduced (See ¶0078 and FIG. 3C wherein one of the cropped video streams of a respective face may be made to occupy a larger area of the display with respect to the other user, this is taken in view of ¶0072-0075 in view of FIG. 6C-6E).

In regards to claim 9, Nav fails to teach the method of claim 8, further comprising: after the dividing and in response to designating the third user as the speaker, merging the first part of the modified first video stream with the second part of the modified first video stream.
	That is, as described in ¶0050-0051, 0058-0059 and 0074 the system will highlight or clearly identify the speaker. However, as described in ¶0060 if the speaker is not in the video stream or not easily seen, none of the faces on the stream will be labeled as the active speaker. It is obvious to one of ordinary skill that if the third user [who is not in the video conferencing room] is speaking and is also not visually seen then the system would not highlight any active speaker within the room and thus the stream would be cropped in the normal manner as described within the reference and described above.
	Therefore in view of Nav’s own teachings, Nav teaches further comprising: after the dividing and in response to designating the third user as the speaker, merging the first part of the modified first video stream with the second part of the modified first video stream (See ¶0050-0051, 0058-0059 and 0074 in view of 0060).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the Nav’s own teachings because it allows for functioning of the video conferencing system when none of the viewable participants within the conference room are currently speaking as seen in ¶0060.

In regards to claim 10, Nav teaches the method of claim 7, wherein the identifying which of the first user, the second user, and the third user is currently speaking in the video chat session is based on one or more of: an identification of which microphone of a plurality of microphones is currently receiving a voice input; an identification of which of the first user, the second user, and the third user is currently moving their lips more than a predetermined threshold; or voice recognition of one of the first user, the second user, or the third user (See ¶0006).

In regards to claim 11, the claim is rejected under the same basis as claim 1 by Nav in view of Marman, wherein the processor and memory are taught as seen in ¶0040 and 0084-0087.

In regards to claim 13, the claim is rejected under the same basis as claim 3 by Nav in view of Marman.

In regards to claim 14, the claim is rejected under the same basis as claim 4 by Nav in view of Marman.

In regards to claim 15, the claim is rejected under the same basis as claim 5 by Nav in view of Marman.

In regards to claim 16, the claim is rejected under the same basis as claim 6 by Nav in view of Marman.

In regards to claim 17, the claim is rejected under the same basis as claim 7 by Nav in view of Marman.

In regards to claim 18, the claim is rejected under the same basis as claim 8 by Nav in view of Marman.

In regards to claim 19, the claim is rejected under the same basis as claim 9 by Nav in view of Marman.

In regards to claim 20, the claim is rejected under the same basis as claim 10 by Nav in view of Marman.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navneet et al. (“Nav”) (U.S. PG Publication No. 2019/0215464) in view of Marman et al. (“Marman”) (U.S. PG Publication No. 2012/0062732) and Vazirani (U.S. PG Publication No. 2019/0035242).

In regards to claim 2, Nav fails to teach the method of claim 1, wherein the first user device comprises a set-top box connected to a television, and wherein the outputting to the set-top box causes the set-top box to display the first and second video tiles on the television.
	In a similar endeavor Vazirani teaches wherein the first user device comprises a set-top box connected to a television, and wherein the outputting to the set-top box causes the set-top box to display the first and second video tiles on the television (See ¶0024).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Vazirani into Nav because it allows for the display of visual data from Set Top Boxes as described in ¶0024 through communication channels.

In regards to claim 12, the claim is rejected under the same basis as claim 2 by Nav in view of Marman and Vazirani.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483